Citation Nr: 1205629	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-20 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left ankle disability.

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from May 2003 to May 2007.  He was awarded the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was brought before the Board in July 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

The issues of entitlement to service connection for right ankle and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record fails to indicate the Veteran has been diagnosed with a chronic left ankle disability at any point during the appeal period.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in January 2008, with additional notice sent in September 2010.  The claim was subsequently readjudicated, most recently in a December 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Partial service treatment records are associated with claims file.  Pursuant to the July 2010 Board remand, the AOJ submitted a request to the National Personnel Records Center (NPRC) to obtain any outstanding service treatment records.  However, the NPRC responded in September 2010 that no additional records are available.  In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet.App. 365 (1991); see also Moore v. Derwinski, 1 Vet.App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  The AOJ informed the Veteran in a September 2010 letter that it was experiencing difficulty in obtaining the Veteran's service treatment records, and asked the Veteran to submit any evidence pertaining to his in-service treatment.  To date, the Veteran has not submitted any additional evidence pertaining to his current claim.  Furthermore, as discussed in more detail below, there is no competent evidence of a current left ankle disability.  Therefore, even if there are outstanding service treatment records that may show in-service treatment for a left ankle disability, there is no prejudice to the Veteran in adjudicating the instant claim.  See generally Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  As such, there has been substantial compliance with the previous Board remand, and adjudication of the instant case may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

All post-service VA and private treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded VA examinations in May 2008 and August 2010.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations are adequate for the purposes of the instant claim, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and rely on diagnostic testing to determine a diagnosis of a left ankle disability is not currently warranted.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran maintains he suffers from a left ankle disability, claimed as residuals of an in-service injury.  After reviewing the record in its entirety, the Board initially acknowledges the Veteran's assertion of an in-service left ankle injury and, as a combat veteran, he is competent and credible to testify that he injured his ankle in service.  See 38 U.S.C.A. § 1154(b) (West 2002).  However, there is no competent evidence of record to indicate that he is currently diagnosed with, or is being treated for, chronic residuals of an in-service left ankle injury.

Significantly, the Board again notes the Veteran has been provided two VA examinations in conjunction with his claim.  A May 2008 VA examination report notes the Veteran's history of a left ankle injury with hairline fracture and sprain, noting this injury had resolved.  Further, x-rays performed in May 2008 show the bones and joints of the left ankle are intact without evidence of fracture, dislocation or osseous mass lesion.  Further, no degenerative changes were noted.  Finally, an August 2010 VA examination report notes the Veteran denied left ankle symptoms at the time.

The Board acknowledges the Veteran occasionally suffers from pain in the left ankle, which he attributed to his in-service injury.  However, with respect to left ankle pain, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

In sum, the Board finds that there is no competent evidence of a current diagnosis of a chronic disorder resulting from an in-service left ankle injury.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such a condition, and the preponderance of the evidence of record weighs against granting the Veteran's claim.  Accordingly, the Veteran's claim for service connection for a left ankle disability must be denied.


ORDER

Service connection for a left ankle disability is denied.


REMAND

The Veteran asserts entitlement to service connection for right ankle and left knee disabilities.  Specifically, he contends that he injured his right ankle and left knee in service, and received treatment for these conditions in service.  Initially, while there is no record of in-service treatment for a right ankle or left knee condition, the Board notes the Veteran's service treatment records appear to be incomplete and cannot be located.  See July 2010 Board remand, September 2010 records request response.  

As noted previously, when a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare, 1 Vet. App. at 365.  In this regard, the Board notes the Veteran submitted a statement from Sgt. G.G., who served with the Veteran.  The December 2009 statement provides support of an in-service injury and subsequent treatment.  Finally, the Board again notes the Veteran served in combat and is competent to testify that he injured his right ankle and left knee in service.  See 38 U.S.C.A. § 1154(b).

As instructed by the July 2010 Board remand, the Veteran was provided a VA examination in August 2010. The VA examiner noted the Veteran's asserted in-service injury.  However, following a review of the claims folder and physical examination of the Veteran, the VA examiner opined that it is less likely as not that the Veteran's current right ankle and left knee disabilities are etiologically related to active service, relying solely on an absence of a record of in-service treatment for these conditions.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As discussed above, the Veteran has provided evidence in support of his assertion that he suffered from and was treated for right ankle and left knee disabilities in service.  As this evidence appears to not have been considered by the August 2010 VA examiner, the Veteran must be provided a new VA examination to determine whether his current right ankle and left knee disabilities are etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his right ankle and left knee disabilities.  The claims file, including this remand, must be made available to the examiner for review.  After reviewing the record, including the Veteran's service treatment records, examining the Veteran, and performing any medically indicated testing, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's right ankle and left knee disabilities are etiologically related to his period of active service?  The VA examiner is instructed to consider the Veteran's credible assertion of in-service injuries and treatment.

The rationale for all opinions expressed must be provided.  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


